NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 

                                 Submitted May 31, 2016 
                                  Decided June 1, 2016 

                                          Before 
        
                         FRANK H. EASTERBROOK, Circuit Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge 

No. 15‐2802 

UNITED STATES OF AMERICA,                        Appeal from the United States District 
     Plaintiff‐Appellee,                         Court for the Northern District of Illinois, 
                                                 Eastern Division. 
     v.                                           
                                                 No. 10 CR 772 
GILBERTO MIGUEL LAUREANO,                         
     Defendant‐Appellant.                        James B. Zagel, 
                                                 Judge. 

                                        O R D E R 

       Gilberto Laureano pleaded guilty to a conspiracy to distribute and to possess with 
the intent to distribute 9.7 kilograms of heroin, 21 U.S.C. § 841(a)(1), after he enlisted a 
co‐conspirator to drive with him to Mexico, pick up heroin, and drive back to Chicago 
with the drugs. Laureano was sentenced to 120 months’ imprisonment, the statutory 
minimum, and 5 years’ supervised release. Although his plea agreement included a 
broad appeal waiver, Laureano appealed. His lawyer asserts that the appeal is frivolous 
and seeks to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). We invited 
Laureano to comment on counsel’s motion, but he has not responded. See CIR. R. 51(b). 
Counsel has submitted a brief that explains the nature of the case and addresses the 
No. 15‐2802                                                                              Page 2 
 
issues that an appeal of this kind might be expected to involve. Because counsel’s 
analysis appears to be thorough, we limit our review to the subjects that counsel 
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
        
       Counsel tells us that Laureano does not wish to challenge his guilty plea, and thus 
we do not discuss the voluntariness of the plea or the adequacy of Laureano’s plea 
colloquy. See FED. R. CRIM. P. 11; United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); 
United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). It follows, counsel properly 
explains, that any challenge to Laureano’s sentence would be frivolous. Because an 
appeal waiver stands or falls with the guilty plea, see United States v. Zitt, 714 F.3d 511, 
515 (7th Cir. 2013); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011), we must 
enforce Laureano’s waiver. The district court did not rely on any impermissible factors 
in sentencing, and Laureano’s sentence does not exceed the statutory maximum of life. 
See Dowell v. United States, 694 F.3d 898, 902 (7th Cir. 2012); United States v. Bownes, 
405 F.3d 634, 637 (7th Cir. 2005). And the waiver forecloses any challenge to Laureano’s 
conditions of supervised release. See United States v. Campbell, 813 F.3d 1016, 1018 
(7th Cir. 2016). If Laureano encounters problems with these conditions when supervised 
release begins, he may seek modification under 18 U.S.C. § 3583(e)(2). See Campbell, 
813 F.3d at 1019; United States v. Neal, 810 F.3d 512, 514 (7th Cir. 2016). 
        
       We GRANT counsel’s motion to withdraw and DISMISS the appeal.